Citation Nr: 1047575	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
including lumbar strain.

2.  Entitlement to service connection for a right knee 
disability, including strain and patellofemoral syndrome.

3.  Entitlement to service connection for a left knee disability, 
including strain and patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to October 
2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The claims file was thereafter transferred to the RO in 
Portland, Oregon.

In September 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans.  A transcript of that proceeding 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has back and bilateral knee 
disabilities which began during active service.  Additionally, at 
his September 2010 hearing, he also contended that his claimed 
disabilities are secondary to his service-connected right foot 
pes planus.

The Veteran's service treatment records reveal treatment for a 
right knee and low back disorders.  For example, a November 2005 
treatment record reflects treatment for acute lower back pain.  A 
May 2006 treatment note indicates complaints of low back pain of 
three-year duration.  The assessment was muscle spasm.  Service 
treatment records also show a diagnosis of chronic patellofemoral 
syndrome of the right knee in February 2006.  Additionally, a 
June 2006 Report of Medical Assessment indicates that the Veteran 
had chronic right knee pain and chronic low back pain for the 
previous two years.  

The Veteran was afforded a VA authorized examination in July 
2006, prior to his discharge from active service.  He indicated 
that he had pain in his knees, rated at 8 out of 10 in intensity 
and pain in his lower back at 5 out of 10 in intensity.  He was 
diagnosed with bilateral knee strain, resolved, and lumbar 
strain, resolved.  The Board notes that the aforementioned 
service treatment records were associated with the claims folder 
during January 2007; thus, the examiner did not have the benefit 
of claims file review in the context of the examination.

Additionally, VA treatment records reveal that the Veteran was 
diagnosed with bilateral patellofemoral syndrome in November 
2006, the month after his discharge from active duty.

The RO denied the Veteran's claims for service connection as the 
July 2006 examiner indicated that his bilateral knee and back 
conditions had resolved.  However, the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran 
has a diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability was 
satisfied.  Thus, the Veteran's claims for which there was no 
etiology indicated by the examiner, but for which he has a 
current diagnosis, must be remanded for such opinion.  

Thus, taking into account the Veteran's in-service treatment for 
his back and right knee, the post-service diagnosis concerning 
his knees bilaterally, and lack of claims file review in the 
context of the Veteran's previous VA examination, the Board finds 
that the Veteran must be provided an additional VA examination to 
determine if he has current lower back and bilateral knee 
disabilities which are related to active service.  

Additionally, the examiner should also opine whether the claimed 
knee and back disabilities are secondary to his service-connected 
right foot pes planus.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

With regard to the Veteran's claim for service connection on a 
secondary basis, although he was provided with notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), that notice 
did not advise the Veteran of the elements of service connection 
on a secondary basis.  Thus, he must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notification letter which provides the required 
notice in response to his claim for service 
connection for bilateral knee disabilities and a 
lower back disability on a secondary basis.  

2.  Obtain the Veteran's outstanding VA 
treatment records from the Portland VA Medical 
Center and associate them with the claims file.

3.  Schedule the Veteran for a VA examination 
to determine the nature of his bilateral knee 
and low back disorders and to obtain an 
opinion as to whether any disabilities found 
are related to service.  The claims file 
should be provided to and reviewed by the 
examiner.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate opinions as to whether there 
is a 50 percent or better probability that 
the Veteran has a current bilateral knee 
disability or lower back disability which is 
related to active duty or has been caused or 
permanently worsened beyond its natural 
progress by the service-connected right foot 
pes planus.  The examiner should provide the 
rationale for all opinions expressed.  If the 
examiner cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

4.  Thereafter, the claims should be 
readjudicated, considering all evidence of 
record obtained since the prior SSOC.  If the 
benefits sought on appeal remain denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

